DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-20 objected to because of the following informalities:  
“17” has been used twice:
-- 17. A package as recited in claim 16… - - 
-- 17. A package as recited in claim 12… - - 
The claims, for examination purposes have been renumbered as follows:
--17. A package as recited in claim 16 - -
-- 18[[17]]. A package as recited in claim 12- -
--19[[18]]. A package as recited in claim 12 - -
--20[[19]], A toothbrush head, comprising; - -
--21[[20]], A toothbrush head as recited in claim 20 [[19]],- -
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are in reference to the “finger attachment means” recited in claims 1, 8, 9, 12, and 15 as they do not meet the requirements of the second prong of the three prong test. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16-18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a “ring like structure”, wherein the term “like” is indefinite. “Like” implies 
elements that are not actually disclosed within the claim, thereby rendering the scope of the claim unascertainable. For examination purposes, “ring like” is being understood as having a central axis, a central bore or void, having a thickness in the radial direction from the central axis, and being elliptical in section.  
	Claim 16 recites “wherein the plurality of packages may include different sizes”, wherein the term “may” is indefinite. “May” implies elements disclosed in the claim are non-essentially and not required within the invention. Claim 17, which is dependent upon claim 16, is similarly rejected. 

The term “about” in claims 17-18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the Claims 17 and 18 recite ranges for toothbrush dimensions, however by reciting “about”, the values limiting the upper and lower ranges of these dimensions become indefinite, as the values are no longer bound those limits. Note that claim 10 recites dimension ranges without the use of “about”, clearly reciting a scope for the claim. For examination purposes, Claims 17 and 18 will be interpreted as follows: 
17. A package as recited in claim 16, wherein the toothbrush head for adults ranges in length from 19mm to [[about]] 50mm and has a width ranging from [[about]] 25.4mm to 12.7mm, for children aged 0-2, the toothbrush head is at least [[about]] 15mm, for children 2-6 the toothbrush head size is at least [[about]] 19mm, for children 6-12 the toothbrush head size is at least [[about]] 22mm.
18[[17]]. A package as recited in claim 12, wherein the toothbrush head ranges in length from 19mm to [[about]] 50mm and has a width ranging from [[about]] 25.4mm to 12.7mm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Micciche (US Patent. No 3368668).
In regards to claim 1, Micciche discloses
A single use toothbrush head (toothbrush 10) comprising; 
a toothbrush head (toothbrush 10) having a first surface (top wall 15) and a second surface (bottom wall 16); 
a plurality of bristles (applicator 17) positioned along the first surface (top wall 15); 
a finger attachment means (other end 13; column 2 lines 39-47: as illustrated in figure 1 the disposable toothbrush 10…is open at the other end 13 in order to permit the insertion of the finger 11 within the sleeve) positioned along the second surface (bottom wall 16); 
and a teeth cleaning solution (dentifrice 18) positioned on at least a portion of the plurality of bristles (applicator 17), wherein the teeth cleaning solution (dentifrice 18) is activated upon exposure to a liquid.  
NOTE: 
It is understood that all toothbrushes, toothpastes, floss, dentifrice and other oral hygiene products are designed to be in the users mouth, which has liquid, saliva, and water contained in saliva. Thus, oral hygiene products being used in the mouth have an activation with a liquid. 

    PNG
    media_image1.png
    291
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    179
    514
    media_image2.png
    Greyscale



In regards to claim 2, A single use toothbrush head (toothbrush 10) as recited in claim 1, wherein the plurality of bristles (applicator 17) are arranged in rows, and are comprised of first and second bristle types (see annotated drawing below).  


    PNG
    media_image3.png
    290
    819
    media_image3.png
    Greyscale



In regards to claim 3, A single use toothbrush head (toothbrush 10) as recited in claim 2, wherein the first bristle type is arranged on a perimeter of the toothbrush head (toothbrush 10), and the second bristle type is arranged in a central body portion (see annotated drawing below).  

    PNG
    media_image4.png
    345
    819
    media_image4.png
    Greyscale


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbar (US Patent No. 7234192).
In regards to claim 1, Barbar discloses
A single use toothbrush head (toothbrush 10) comprising; 
a toothbrush head (toothbrush 10) having a first surface (bristle receiver 14) and a second surface (lower flat portion 18); 
a plurality of bristles (bristle portion 12) positioned along the first surface (bristle receiver 14); 
a finger attachment means (finger clip 16) positioned along the second surface (lower flat portion 18); 
and a teeth cleaning solution (toothpaste TP) positioned on at least a portion (see fig. 3 and 5)

    PNG
    media_image5.png
    426
    660
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    573
    559
    media_image6.png
    Greyscale

of the plurality of bristles (bristle portion 12), wherein the teeth cleaning solution (toothpaste TP) is activated upon exposure to a liquid.  




It is understood that all toothbrushes, toothpastes, floss, dentifrice and other oral hygiene products are designed to be in the users mouth, which has liquid, saliva, and water contained in saliva. Thus, oral hygiene products being used in the mouth have an activation with a liquid. 


In regards to claim 8, A single use toothbrush head as recited in claim 1, wherein the finger attachment means (finger clip 16) is a ring like structure (see fig. 1 below).  


    PNG
    media_image7.png
    375
    631
    media_image7.png
    Greyscale






Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porcelli (US PG Pub No. 20080282487).
In regards to claim 1, Porcelli discloses
A single use toothbrush head (oral hygiene applicator 10) comprising; 
a toothbrush head (oral hygiene applicator 10) having a first surface (top of base 11) and a second surface (bottom of base 11; see annotated drawing); 
a plurality of bristles (bristles 12) positioned along the first surface (top of base 11); 
a finger attachment means (layer 11a of a pressure-sensitive adhesive) positioned along the second surface (bottom of base 11); 
and a teeth cleaning solution (dentifrice 13) positioned on at least a portion of the plurality of bristles (bristles 12), wherein the teeth cleaning solution (dentifrice 13) is activated upon exposure to a liquid.  

NOTE: 
It is understood that all toothbrushes, toothpastes, floss, dentifrice and other oral hygiene products are designed to be in the users mouth, which has liquid, saliva, and water contained in saliva. Thus, oral hygiene products being used in the mouth have an activation with a liquid. 


    PNG
    media_image8.png
    269
    601
    media_image8.png
    Greyscale

In regards to claim 9, A single use toothbrush head as recited in claim 1, wherein the finger attachment means (layer 11a of a pressure-sensitive adhesive) is an adhesive strip having a release liner (carrier disc 14) to expose an adhesive ([0039]: The diameter of disc 14 is somewhat greater than that of circular base 11 and is permanently bonded to the foil backing sheet 17 as shown in FIG. 3. This facilitates the removal of the applicator with its pressure sensitive adhesive layer from the carrier disc so the applicator then can be applied and conformed to the ball of the user's fingertip.)  









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Micciche (US Patent. No 3368668) in further in view of Stofko (US Patent No. 9095205).

In regards to claim 4, Micciche discloses
A single use toothbrush head (toothbrush 10) as recited in claim 2, wherein the first bristle type, the second bristle type (see annotated drawing below).

    PNG
    media_image3.png
    290
    819
    media_image3.png
    Greyscale

  
Micciche fails to disclose that the first bristle type “is taller than” the second bristle type. However, Stofko teaches “An orthodontic toothbrush comprising a handle, an attached head, and a plurality of bristles. The bristles define at least one well having the shorter length bristles at the center or bottom of the well and relatively longer length bristles bordering the wells (abstract).”

    PNG
    media_image9.png
    746
    582
    media_image9.png
    Greyscale


 Micciche and Stofko are considered to be analogous to the claimed invention because they are in the same field of toothbrushes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micciche to incorporate the teachings of Stofko and provide first bristles arranged on the perimeter to be taller than the second bristles in the center portion in order to improve tooth cleaning and reach difficult areas, especially when the user has braces or brackets, as “the well accommodates an orthodontic bracket or brace wherein the shortest bristles in the well clean the archwire and face of the orthodontic bracket and the relatively longer bristles clean under the wings of the bracket, the sides and rear of brackets and the teeth (Stofko abstract).”

In regards to claim 5, Micciche discloses
A single use toothbrush head (toothbrush 10) as recited in claim 2, wherein at least some of the plurality of bristles (applicator 17), the plurality of bristles (applicator 17).  
Micciche fails to disclose that some of the bristles “are between 1 to 3 mm longer than other of” bristles. However, Stofko teaches in column 6 lines 21-25: “In some preferred embodiments, the lengths of bristles 26 of shorter-length bristles 28 average not more than 6 millimeters long, the average length of medium-length bristles 30 is 6 to 8 millimeters long, and taller length bristles 32 average at least 8 millimeters long.” Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micciche to incorporate the teachings of Stofko and have some bristles average no more than 6 mm long, some average no more than 8, which is between 1 to 3 mm in difference, in order to improve tooth cleaning and reach difficult areas, especially when the user has braces or brackets, as “the well accommodates an orthodontic bracket or brace wherein the shortest bristles in the well clean the archwire and face of the orthodontic bracket 

In regards to claim 10, Micciche discloses
A single use toothbrush head as recited in claim 1, wherein the toothbrush head has a length and a width (see annotated drawing below). 

    PNG
    media_image10.png
    353
    643
    media_image10.png
    Greyscale

Micciche fails to disclose that the toothbrush has a length between “19mm to 50mm, and a width between 12.7mm to 25.4mm.” 
However, Stofko teaches in column 6 lines 34 – 48 “the head member 12 is preferably a rounded rectangular shape or more preferably an elongated oval. Preferably, the length 46 of the head member 12 is about 125%-225% of the width 44 of the head member 12. The width 44 of the head member 12 may be any practical width. Preferably the width 44 is about 16 millimeters. In some embodiments, the orthodontic toothbrush 8 has one well 22 and the head member 12 is about 20 millimeters long. In another preferred embodiment, the orthodontic toothbrush has two wells 22 and the head member  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Micciche (US Patent. No 3368668) in further in view of Welker (US Patent No. 2075681).
In regards to claim 6, Micciche discloses
A single use toothbrush head (toothbrush 10) as recited in claim 1, wherein at least some of the plurality of bristles (applicator 17) have a tip shape (column 3 line 3: the applicator 17 preferably consists of short bristles).  
Micciche fails to disclose a tip that is “rounded, conical or helical” in its shape. However, Welker teaches all the bristles (4 or 19) are rounded and conical in its tip shape (see figures below). 

    PNG
    media_image11.png
    348
    508
    media_image11.png
    Greyscale
 

    PNG
    media_image12.png
    651
    557
    media_image12.png
    Greyscale

Micciche and Welker are considered to be analogous to the claimed invention because they are in the same field of disposable toothbrushes that have a finger engagement structure and use some pre-


In regards to claim 7, Micciche discloses
A single use toothbrush head (toothbrush 10) as recited in claim 1, wherein all of the plurality of bristles (applicator 17) have a tip shape (column 3 line 3: the applicator 17 preferably consists of short bristles). Micciche fails to disclose a tip that is “rounded, conical or helical” in its shape. However, Welker teaches all the bristles (4 or 19) are rounded and conical in its tip shape (Welker figures 2, 6 and 7). Micciche and Welker are considered to be analogous to the claimed invention because they are in the same field of disposable toothbrushes that have a finger engagement structure and use some pre-applied tooth cleaning solution in order to assist in dental hygiene. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micciche to incorporate the teachings of Welker and use bristles that have a conical or rounded tip in order to provide for a cleaning as well as massaging effect on the gums, as such stimulation helps further improves dental and overall health.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Micciche (US Patent. No 3368668) in view of Hoyle et al (US PG Pub No. 20040022576).
In regards to claim 11, A single use toothbrush head as recited in claim 1, wherein the toothbrush head is comprised of plastic (column 3 lines 10-15: It is to be understood that the sleeve 14 
Micciche fails to disclose that the plastic “is food grade”. However, Hoyle teaches in paragraph [0072]:  All the parts of the device can be made from suitable food grade plastics or suitable substitute material thus increasing economic viability of such a device.  Micciche and Hoyle are considered to be analogous to the claimed invention because they are in the same field of disposable toothbrushes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micciche to incorporate the teachings of Hoyle and change the toothbrush head material of Micciche to be a food grade plastic to increase economic viability (Hoyle et al. paragraph [0072]). 

Claims 12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Micciche (US Patent. No 3368668) in further in view of Stofko (US Patent No. 9095205).

In regards to claim 12, Micciche discloses
A package containing a disposable toothbrush head (toothbrush 10), comprising; 
at least one sealed package enclosure (envelope 20) sized and configured to hold a toothbrush head (toothbrush 10); 
the toothbrush head (toothbrush 10) having a length and a width with the length being greater than the width (see annotated drawing), 

    PNG
    media_image13.png
    359
    643
    media_image13.png
    Greyscale


a first surface (top wall 15) and a second surface (bottom wall 16), with the first surface (top wall 15) having a plurality of bristles (applicator 17) and the second surface (bottom wall 16) having a finger attachment means (other end 13; column 2 lines 39-47: as illustrated in figure 1 the disposable toothbrush 10…is open at the other end 13 in order to permit the insertion of the finger 11 within the sleeve); 
a solution (dentifrice 18) provided on at least some of the plurality of bristles (applicator 17); and wherein the plurality of bristles (applicator 17) is further comprised of a first set of bristles (applicator 17) defining a perimeter of the toothbrush head (toothbrush 10) and a second set of bristles (applicator 17) provided in an interior area of the toothbrush head (toothbrush 10). 

    PNG
    media_image14.png
    345
    819
    media_image14.png
    Greyscale


 Micciche fails to disclose “and further wherein the first set of bristles are longer than the second set of bristles”. However, Stfoko teaches Stofko teaches “An orthodontic toothbrush comprising a handle, an attached head, and a plurality of bristles. The bristles define at least one well having the shorter length bristles at the center or bottom of the well and relatively longer length bristles bordering the wells (abstract).” Micciche and Stfoko are considered to be analgous to the claimed invention, therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micciche to incorporate the teachings of Stfoko and provide the first set of bristles to be longer than the second set of bristles in order to improve tooth cleaning and reach difficult areas, especially when the user has braces or brackets, as “the well accommodates an orthodontic bracket or brace wherein the shortest bristles in the well clean the archwire and face of the orthodontic bracket and the relatively longer bristles clean under the wings of the bracket, the sides and rear of brackets and the teeth (Stofko abstract).”




A package as recited in claim 12, the sealed package enclosure (envelope 20) with each enclosure (envelope 20) having a single personal use toothbrush head (toothbrush 10).  
Micciche fails to disclose “there are a plurality of sealed package enclosures”. 
However, per MPEP 2144.04(VI)(B), it has been held obvious over the prior art to duplicate
parts, where in the instant case, to have a plurality of sealed packages is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.

In regards to claim 16, Micciche as modified discloses
A package as recited in claim 14, wherein the plurality of packages may include of toothbrush heads (toothbrush 10).  
Micciche fails to disclose “different sizes…for adults, pre-teens, children and infants.” Note, that the recited “may” is a not limiting term, as it can be broadly interpreted in the positive and negative: the prior does not need to have varying sizes in order to meet the limitations. Further, “for adults, pre-teens, children and infants” would be understood as intended use. There are generalizations for what size is appropriate for different age groups, however there are adults where a toothbrush suggested for a pre-teen would better accommodate their dental arrangement, and so forth. Therein, although Stofko doesn’t teach sizes prescribed for different age groups, it does teach different sizes to accommodate different dental arrangements. Stofko teaches in column 6 lines 34 – 48 “the head member 12 is preferably a rounded rectangular shape or more preferably an elongated oval. Preferably, the length 46 of the head member 12 is about 125%-225% of the width 44 of the head member 12. The width 44 of the head member 12 may be any practical width. Preferably the width 44 is about 16 millimeters. In some embodiments, the orthodontic toothbrush 8 has one well 22 and the head member 12 is about 20 

In regards to claim 17, Micciche as modified discloses
A package as recited in claim 16, wherein the toothbrush head (toothbrush 10) for adults ranges in length from 19mm to [[about]] 50mm and has a width ranging from [[about]] 25.4mm to 12.7mm, for children aged 0-2, the toothbrush head (toothbrush 10) is at least [[about]] 15mm, for children 2-6 the toothbrush head (toothbrush 10) size is at least [[about]] 19mm, for children 6-12 the toothbrush head (toothbrush 10) size is at least [[about]] 22mm.  
Micciche fails to disclose that the toothbrush head “for adults…for children aged 0-2…for children 2-6…..for children 6-12…” All of these qualifications are considered to be intended use. However there may be persons not within the prescribed age ranges that may find the toothbrush head size associated with their age range does effectively promote dental health. For examination purposes, the qualitative “for” statements are again intended use and the structural ranges are examined.

However, Stofko teaches in column 6 lines 34 – 48 “the head member 12 is preferably a rounded rectangular shape or more preferably an elongated oval. Preferably, the length 46 of the head member 12 is about 125%-225% of the width 44 of the head member 12. The width 44 of the head member 12 may be any practical width. Preferably the width 44 is about 16 millimeters. In some embodiments, the orthodontic toothbrush 8 has one well 22 and the head member 12 is about 20 millimeters long. In another preferred embodiment, the orthodontic toothbrush has two wells 22 and the head member length 46 is about 30 millimeters. In still another preferred embodiment, the orthodontic toothbrush has three wells 22 and the head member length 46 is about 36 millimeters. In yet another preferred embodiment, the orthodontic toothbrush has four wells 22 and the head member length 46 is about 38 millimeters.” Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micciche to incorporate the teachings of Stofko and provide a toothbrush head that is 30mm long and 125%-225% of the width, making the width between 13.3mm and 24mm, 16mm is greater than 15mm and thus meets the qualification of being “at least 15mm.” Further, 30mm in an embodiment listed by Stofko is greater than 22mm, therefore being able to meet the recitations of being at least “19mm” and “22mm.”  Toothbrushes of different lengths would be able to accommodate a plurality of wells, “wells would function as a guide to keep the longitudinal axis of the head over the line of braces, where the wider occluso-gingival dimension will clean the gumline more thoroughly and efficiently (Stofko column 2 lines 22-25).” 


18 [[17]], Micciche as modified discloses
A package as recited in claim 12, wherein the toothbrush head (toothbrush 10) ranges in length and has a width.  
Micciche fails to disclose that the toothbrush has a length between “19mm to [[about]] 50mm, and a width between [[about]] 12.7mm to 25.4mm.” 
However, Stofko teaches in column 6 lines 34 – 48 “the head member 12 is preferably a rounded rectangular shape or more preferably an elongated oval. Preferably, the length 46 of the head member 12 is about 125%-225% of the width 44 of the head member 12. The width 44 of the head member 12 may be any practical width. Preferably the width 44 is about 16 millimeters. In some embodiments, the orthodontic toothbrush 8 has one well 22 and the head member 12 is about 20 millimeters long. In another preferred embodiment, the orthodontic toothbrush has two wells 22 and the head member length 46 is about 30 millimeters. In still another preferred embodiment, the orthodontic toothbrush has three wells 22 and the head member length 46 is about 36 millimeters. In yet another preferred embodiment, the orthodontic toothbrush has four wells 22 and the head member length 46 is about 38 millimeters.” Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micciche to incorporate the teachings of Stofko and provide a toothbrush head that is 30mm long and 125%-225% of the width, making the width between 13.3mm and 24mm, as toothbrushes of different lengths would be able to accommodate a plurality of wells, “wells would function as a guide to keep the longitudinal axis of the head over the line of braces, where the wider occluso-gingival dimension will clean the gumline more thoroughly and efficiently (Stofko column 2 lines 22-25).” 



19 [[18]], Micciche discloses a package as recited in claim 12, wherein the first set of bristles (applicator 17), the second set of bristles (applicator 17).  
Micciche fails to disclose that the first set of bristles “are between 1 to 3 mm longer than” the second set of bristles. However, Stofko teaches in column 6 lines 21-25: “In some preferred embodiments, the lengths of bristles 26 of shorter-length bristles 28 average not more than 6 millimeters long, the average length of medium-length bristles 30 is 6 to 8 millimeters long, and taller length bristles 32 average at least 8 millimeters long.” Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micciche to incorporate the teachings of Stofko and have the second set of bristles average no more than 6 mm long, the first set of bristles average no more than 8, which is between 1 to 3 mm in difference, in order to improve tooth cleaning and reach difficult areas, especially when the user has braces or brackets, as “the well accommodates an orthodontic bracket or brace wherein the shortest bristles in the well clean the archwire and face of the orthodontic bracket and the relatively longer bristles clean under the wings of the bracket, the sides and rear of brackets and the teeth (Stofko abstract).

In regards to claim 20 [[19]], Micciche discloses a  toothbrush head, comprising; 
a toothbrush head (toothbrush 10) having first (top wall 15) and second surfaces (bottom wall 16), with a plurality of a first bristles (applicator 17) being disposed around a perimeter of the first surface (top wall 15) of the toothbrush head (toothbrush 10) and a plurality of a second bristles (applicator 17) provided in an interior area of the first surface (top wall 15); 

    PNG
    media_image15.png
    345
    819
    media_image15.png
    Greyscale

a finger engagement (open end 13) provided on the second surface (bottom wall 16) of the toothbrush head (toothbrush 10), opposite the first surface (top wall 15) the finger engagement (open end 13 )securely and removably holding a finger to the toothbrush head (toothbrush 10) the finger engagement (open end 13) provided generally centrally of the toothbrush head (toothbrush 10); and 
one of a cleaning solution (dentifrice 18) is provided on each of the first and second sizes of bristles (applicator 17) with the cleaning solution (dentifrice) being activated by water and/or saliva.  
Micciche fails to disclose a “first size” of bristles and a “second size” of bristles. However, Stofko teaches “An orthodontic toothbrush comprising a handle, an attached head, and a plurality of bristles. The bristles define at least one well having the shorter length bristles at the center or bottom of the well and relatively longer length bristles bordering the wells (abstract).” Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micciche to incorporate the teachings of Stofko and provide first bristles arranged on the perimeter to be a different size and taller than the second bristles in the center portion in order to improve tooth cleaning and reach difficult areas, especially when the user has braces or brackets, as “the well accommodates an orthodontic bracket or brace wherein the shortest bristles in the well clean 
NOTE:
The claim does not recite that the first size and second size are different. However, in view of the specification, it is understood that the intent is to identify the bristle’s possessing differing sizes. 
NOTE: 
It is understood that all toothbrushes, toothpastes, floss, dentifrice and other oral hygiene products are designed to be in the users mouth, which has liquid, saliva, and water contained in saliva. Thus, oral hygiene products being used in the mouth have an activation with a liquid. 

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Micciche (US Patent. No 3368668) in view of Stofko (US Patent No. 9095205), and further in view of Welker (US Patent No. 2075681).
In regards to claim 13, Micciche as modified discloses
A package as recited in claim 12, wherein at least one of the first and second set of bristles (applicator 17) have tips.  
Micciche fails to disclose the tips are “rounded, conical or helical” in its shape. However, Welker teaches a bristle (4 or 19) that is rounded and conical in its shape (see Welker figures 2, 6 and 7). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micciche to incorporate the teachings of Welker and use bristles that have a conical or rounded tip in order to provide for a cleaning as well as massaging effect on the gums, as such stimulation helps further improves dental and overall health. 

21 [[20]], A toothbrush head (toothbrush 10) as recited in claim 20 [[19]], wherein each of the bristles (applicator 17) have tips the first size of bristles (applicator 17) is taller than the second size of bristles (applicator 17).
Micciche fails to disclose that the first size of bristles “are between 1 to 3 mm taller than” the second size of bristles. However, Stofko teaches in column 6 lines 21-25: “In some preferred embodiments, the lengths of bristles 26 of shorter-length bristles 28 average not more than 6 millimeters long, the average length of medium-length bristles 30 is 6 to 8 millimeters long, and taller length bristles 32 average at least 8 millimeters long.” Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micciche to incorporate the teachings of Stofko and have the second size of bristles average no more than 6 mm long, the first size of bristles average no more than 8, which is between 1 to 3 mm in difference, in order to improve tooth cleaning and reach difficult areas, especially when the user has braces or brackets, as “the well accommodates an orthodontic bracket or brace wherein the shortest bristles in the well clean the archwire and face of the orthodontic bracket and the relatively longer bristles clean under the wings of the bracket, the sides and rear of brackets and the teeth (Stofko abstract).
Micciche fails to disclose the tips are “rounded, conical or helical” in its shape. However, Welker teaches a bristle (4 or 19) that is rounded and conical in its shape (see Welker figures 2, 6 and 7). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micciche to incorporate the teachings of Welker and use bristles that have a conical or rounded tip in order to provide for a cleaning as well as massaging effect on the gums, as such stimulation helps further improves dental and overall health. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Micciche (US Patent No. 3368668) in further in view of Tanaka et al. (US PG Pub No. 20030213082).
In regards to claim 15, Micciche as modified discloses
A package as recited in claim 12, wherein the finger attachment means (open end 13).
Micciche fails to disclose “is one of an adhesive attachment”. However, Tanaka teaches in paragraph [0030]: The disposable tooth cleaning article (100) has a distal portion (160) extending opposite to the pouch beyond the opening (170). The distal portion (160) is wound about the wearer's finger when the article (100) is used. The article (100) also comprises an attachment means (150). The attachment means (150) is positioned on the finger faced surface (121) of the distal portion (160). When the attachment means (150) comprises an adhesive, a release sheet (R) may be provided to protect the adhesive from contamination before use of the article (100). 

    PNG
    media_image16.png
    525
    693
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    729
    779
    media_image17.png
    Greyscale

Micciche and Tanaka are considered to be analogous to the claimed invention because they are in the same field of disposable toothbrushes.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Micciche to incorporate the teachings of Tanaka and proved the open end of Micciche with further attachment means in the form of adhesive portions, shown as 151 and 152 in Tanaka in order to provide for adjustable securing of fingers of differing sizes. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brandenburg (US Patent No. 1168998) teaches a tooth cleaner, and one of the principal objects of the invention is to provide a tooth cleaner in the form of a brush or similar device connected to a flexible finger stall, so that the brush may be inserted in the mouth and carried by the finger, and said finger adapted to be- flexed or bent to give the desired curvature to the cleaner.
	Salman (US Patent No. 5213428) teaches a disposable toothbrush formed of a biodegradable material such as biodegradable plastic. The toothbrush would fit, preferably, over the index finger of a user.
	Escoto et al. (US Patent No. 5181531) teaches a tooth cleaning kit for a vending machine, consisting of a small package to be dispensed from the vending machine. A toothbrush, a small tube of toothpaste, a napkin and a piece of dental floss are sealed in the small package so that a person can purchase, use and then dispose the tooth cleaning kit.
	Skinner (US Patent No. 5287584) teaches a toothbrush which can fit on a finger of a user for brushing the teeth of the user or the teeth of another human being or animal. The invention comprises a base portion with a plurality of bristles secured in and protruding from the base. A first curved finger gripping device extends from a first side of the base away from the bristles with a second curved finger gripping device extending from a second side of the base away from the bristles.
	Conklin (US Patent No. 3798698) teaches a disposable tooth cleaner of the type that includes integrally formed fastening means for attaching the device to a user's finger in the form of two oppositely extending strip portions one of which is provided with hole means and the other of which is provided with integrally molded protrusion means. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723